— Judgment, Supreme Court, Bronx County (Orest V. Maresca, J.), entered on August 21, 1984, unanimously modified, on the law, to the extent of granting the petition to validate the designating petition as to all candidates and, as thus modified, affirmed, without costs and without disbursements. (See Matter of Maniscalco v Power, 4 AD2d 479, affd 3 NY2d 918; Matter of Livreri v Gargiulo, 49 NY2d 832; Matter of Glowacki v Smolinski, 89 AD2d 1053.) No opinion. Concur — Silverman, J. P., Bloom, Fein, Kassal and Alexander, JJ.